(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT 10.90

CPI CORP.
PERFORMANCE PLAN
ADOPTED EFFECTIVE AS OF APRIL 14, 2005

                Section 1. Purpose .  The purpose of the Performance Plan (the
“Plan”) of CPI Corp. (the “Company”) is to promote the financial interests and
growth of the Company by creating an incentive for designated officers and key
employees of the Company to remain in the employ of the Company and to work to
the best of their abilities for the achievement of the Company’s strategic
growth objectives.

                Section 2. Definitions. Unless the context clearly indicates
otherwise, for purposes of this Plan the following capitalized terms shall have
the following meanings:

 

  (a)  “Board” shall mean the Board of Directors of the Company.

 

                (b)  “Cause” shall mean (i) conduct or activity of the
participant materially detrimental to the Company’s or any Subsidiary’s
reputation or business (including financial) operations; (ii) gross or habitual
neglect or breach of duty or misconduct of the participant in discharging the
duties of his or her position; (iii) repeated unfitness or unavailability for
service, disregard of the Company’s rules or policies after reasonable notice
and opportunity to cure, or engaging in conduct not becoming of a senior manager
of the Company; or (iv) prolonged absence by the participant from his or her
duties (other than on account of illness or disability) without the consent of
the Company.

 

 
              (c)  “Change in Control” shall mean a change in control of a
nature that would be required to be reported in response to Item 5.01 of the
Current Report on Form 8-K, as in effect on the date hereof, pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”)
or would have been required to be so reported but for the fact that such event
had been “previously reported” as that term is defined in Rule 12b-2 of
Regulation 12B of the Exchange Act unless the transactions that give rise to the
Change in Control are approved or ratified by a majority of the members of the
Incumbent Board who are not participants in the Plan; provided that, without
limitation, notwithstanding anything herein to the contrary, a Change in Control
shall be deemed to have occurred if (i) any Person is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing 40% or more of the combined voting
power of the Company’s then outstanding securities ordinarily (apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (“Voting Securities”), (ii) individuals who constitute the Incumbent
Board cease for any reason to constitute at least a majority thereof, or (iii)
the stockholders of the Company approve a reorganization, merger or
consolidation with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated corporation’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company. For purposes of this
Agreement, the term “Person” shall mean and include any individual, corporation,
partnership, group, association or other “person,” as such term is used in
Section 14(d) of the Exchange Act, other than the Company or any employee
benefit plan(s) sponsored or maintained by the Company.

 

                (d)  “Committee” shall mean the Compensation Committee of the
Company’s Board of Directors.

                (e)  “Designated Percentage” shall have the meaning set forth in
Section 4(b) of this Plan.

                (f) “EBITDA” means the Company’s earnings before interest,
taxes, depreciation, and amortization deductions as determined in accordance
with generally accepted accounting principles consistently applied,






--------------------------------------------------------------------------------





subject to adjustment for special items. For this purpose, EBITDA would be
calculated consistently with its measurement in the covenant compliance
certificates issued pursuant to the Credit Agreement, dated on or about April
15, 2005, among the Company, each of the Lender’s party thereto, LaSalle
National Association, as a Lender and as Administrative Agent; provided,
however, that the Committee may, in its sole discretion, make such adjustments
to EBITDA as it deems necessary or desirable for purposes of applying and
administering the provisions of this Plan.

                (g)  “Fair Market Value” shall mean, with respect to any date,
the last sale price of the Company’s common stock on the New York Stock Exchange
on a particular date as reported in the Wall Street Journal; provided that if
there shall be no sales of shares of common stock reported on such date, the
Fair Market Value of a share of common stock on such date shall be deemed to be
equal to the last sale price of the Company’s common stock on the New York Stock
Exchange on the last preceding date on which sales of such shares were reported.

                (h)  “Incentive Compensation Award” shall have the meaning set
forth in Section 4(a) of this Plan.

                (i)  “Incentive Compensation Pool” shall have the meaning set
forth in Section 4(d) of this Plan.

                (j) “Incumbent Board” means the individuals who constitute the
Board on the effective date of the Plan; provided that any person becoming a
director subsequent to the effective date of this Plan whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall, for purposes of this Plan, be deemed a member of the
Incumbent Board.

                (k)  “Plan Year” means any fiscal year of the Company ending
during the term of this Plan.

                (l)  “Restricted Shares” shall mean shares of common stock of
the Company, par value $.40 per share, delivered to a participant pursuant to
the Restricted Stock Plan that are subject to the Restrictions described in
Section 5(c) hereof.

                (m)  “Restricted Stock Plan” shall mean the CPI Corp. Restricted
Stock Plan, as amended and restated from time to time.

                (n)  “Subsidiary” or “Subsidiaries” shall mean any corporation,
partnership, joint venture or other business entity in which a fifty percent
(50%) or greater interest is, at the time, directly or indirectly, owned by the
Company and one or more Subsidiaries.

                Section 3. Participation.

                (a)  At such time or times as may be determined by the Committee
in its sole discretion (but not later than ninety (90) days following the end of
the Plan Year), the Committee will designate those executive officers, key
managers, salaried managers, and individual contributors who are eligible to
participate in the Plan for any Plan Year. The Committee’s designation of an
individual as a participant in any Plan Year shall not require the Committee to
designate such person as a participant in any other Plan Year.

                (b)   To be eligible to receive an Incentive Compensation Award
under the Plan for any Plan Year, the participant must be an employee of the
Company as of the last day of such Plan Year, provided however that the
Committee, in its sole discretion, may determine that an individual whose
employment is terminated prior to the last day of such Plan Year may be eligible
to participate in the Plan for such year on a prorated basis, or on such other
basis, as the Committee may determine in its sole discretion.




2

--------------------------------------------------------------------------------





                Section 4. Incentive Compensation Awards; Designated
Percentages.

                (a)  Each individual who is designated by the Committee as a
participant in the Plan for any Plan Year shall, subject to the limitations set
forth in this Plan, be eligible to receive an award (an “Incentive Compensation
Award”) in an amount equal to the product of (1) the participant’s Designated
Percentage for the Plan Year multiplied by (2) the Incentive Compensation Pool
for such Plan Year.

                (b)  The Committee will, in its sole discretion, and at such
time or times as may be determined by the Committee (but not later than ninety
(90) days following the end of the Plan Year), establish each participant’s
percentage of the Incentive Compensation Pool for the Plan Year (the “Designated
Percentage”). Each participant’s Designated Percentage for a Plan Year will be
established by the Committee based on such criteria as the Committee may
determine to be appropriate. For each Plan Year ending during the term of this
Plan, (1) the Designated Percentage awarded to executive officers of the Company
with respect to such Plan Year shall not, in the aggregate, exceed thirty three
and one-third percent (33 1/3%) and (2) the Designated Percentage awarded to all
participants, in the aggregate, must equal 100%.

                (c)  Each Participant’s Designated Percentage of the Incentive
Compensation Pool for any Plan Year shall be communicated in a written notice to
the participant as soon as practicable after such participant’s Designated
Percentage is established by the Committee for such Plan Year. Such written
notice shall include such additional terms and conditions relating to the
participant’s Designated Percentage for such Plan Year as the Committee
determines, including but not limited to provisions relating to the forfeiture
of the participant’s Designated Percentage in the event the participant’s
employment with the Company or any Subsidiary is terminated by the Company or a
Subsidiary for Cause or otherwise prior to the scheduled Payment Date (as
defined below) for such Plan Year. In the event all or any portion of a
Participant’s Designated Percentage of the Incentive Compensation Pool for a
Plan Year is forfeited by the participant as a result of the participant’s
termination of employment prior to the Payment Date for such Plan Year, the
Committee will reallocate the Designated Percentage of such participant among
those participants for such Plan Year who remain in the employment of the
Company as of the scheduled Payment Date for such Plan Year. A participant’s
forfeited Designated Percentage shall be shall be reallocated in any manner that
the Committee deems appropriate in its sole discretion.

(d)  The Board will establish the formula(s) or other criteria for determining
the amount of the Incentive Compensation Pool for each Plan Year, commencing
with the Plan Year beginning February 5, 2005, based on the Company’s EBITDA or
such other performance measurement(s) or criteria as the Board may establish in
its sole discretion. The Committee will communicate the formula for determining
the Incentive Compensation Pool for any such Plan Year pursuant to the notice to
participants described in Section 4(b) above.

                Section 5. Payment of Incentive Compensation Awards.

                (a)  Not later than ninety (90) days following the end of a Plan
Year during the term of this Plan, the Board will calculate the Incentive
Compensation Pool for the Plan Year based on the formula(s) or criteria
established by the Board for such Plan Year pursuant to Section 4(d) hereof.
Once the amount of the Incentive Compensation Pool for the Plan Year is
calculated, each participant who has been awarded a Designated Percentage for
such Plan Year shall be entitled to receive an Incentive Compensation Award for
such Plan Year in an amount equal to the product of (1) the participant’s
Designated Percentage for the Plan Year (determined after taking into account
any adjustments required under Sections 4(c) or 4(d) hereof), multiplied by (2)
the Incentive Compensation Pool for such Plan Year. Payment of such
participant’s Incentive Compensation Award for the Plan Year will be made at the
time and in the manner prescribed in Section 5(b) below.

                (b)  A participant’s Incentive Compensation Award for a Plan
Year, as determined under Section 5(a) above, shall be paid to the participant
on the date specified by the Board as the date of payment (the “Payment Date”)
which date shall be not later than one hundred twenty (120) days after the last
day of such Plan Year. The Incentive Compensation Award payable to a participant
under this Plan may be paid in (i) in Restricted Shares, (ii) cash, or (iii) any
combination of Restricted Shares and cash as may be determined by




3

--------------------------------------------------------------------------------





the Committee in its sole discretion. The number of Restricted Shares to be
awarded to a participant, and the terms and conditions relating to any such
Restricted Shares, shall be determined pursuant to Section 5(c), below.

                (c)  That portion of a participant’s Incentive Compensation
Award for a Plan Year that the Committee determines to pay in the form of
Restricted Shares shall be satisfied by the delivery by the Company of that
number of Restricted Shares calculated by dividing (1) that portion of the
participant’s Incentive Compensation Award payable in Restricted Shares for the
Plan Year by (2) the Fair Market Value of one share of the Company’s common
stock measured as of the last day of the Plan Year. Any Restricted Shares
payable to a participant with respect to a Plan Year hereunder shall be issued
to the participant under the terms of the Restricted Stock Plan, and shall be
subject to all of the terms and conditions set forth therein. The participant
shall enter into a Restricted Stock Agreement with the Company, pursuant to
which the Restricted Shares will be subject to restrictions on transferability,
as well as vesting and forfeiture restrictions, on such terms as may be
established by the Committee in its sole discretion.

                Section 6. Administration of the Plan.  The Plan shall be
administered and interpreted by the Committee. The Committee shall, subject to
the terms of the Plan, make or refrain from making Incentive Compensation
Awards, determine the amount of each participant’s Designated Percentage for a
particular Plan Year, establish the terms and conditions relating to any
Restricted Shares, and to otherwise establish rules and regulations for the
administration of the Plan. Any decisions of the Committee in the administration
of the Plan shall be final and conclusive. The Committee may authorize any one
or more of its members or the secretary of the Committee or any officer,
appointed vice president or employee of the Company to execute and deliver
documents on behalf of the Committee. A majority of the Committee shall
constitute a quorum at any meeting of the Committee, and all determinations of
the Committee shall be made by a majority of its members. Any determination of
the Committee under the Plan may be made without notice or a meeting of the
Committee by a written consent signed by all members of the Committee. No member
of the Committee shall be liable for anything done or omitted to be done by him
or her or by any other member of the Committee in connection with the Plan,
except for his or her own willful misconduct or as expressly provided by
statute. Notwithstanding anything to the contrary in this Plan whether express
or implied, the Board shall make all decisions under Sections 4(d) (relating to
the criteria for determining the Incentive Compensation Pool ) and 8 and 9
hereof (relating to an amendment to the terms of this Plan and/or a termination
of this Plan).

                Section 7. Miscellaneous.

                (a)  Neither this Plan nor any Incentive Compensation Awards
made hereunder shall create any obligation on the part of the Company to
continue any other existing award plans or policies or to establish or continue
any other programs, plans or policies of any kind. Neither this Plan nor any
Incentive Compensation Award made pursuant to this Plan shall give any
participant or other employee any right with respect to continuance of
employment by the Company or by any Subsidiary or of any specific aggregate
amount of compensation, nor shall there be a limitation in any way on the right
of the Company or any Subsidiary to terminate such participant at any time for
any reason or for no reason whatsoever, nor shall this Plan nor any Incentive
Compensation Award made hereunder create a contract of employment.

                (b)  The Company shall have the right to deduct from any payment
to be made pursuant to this Plan or to otherwise require prior to the payment of
any amount hereunder, payment by the participant of any Federal, state or local
taxes required by law to be withheld.

                (c)  A participant’s rights and interest under the Plan may not
be assigned or transferred, hypothecated or encumbered in whole or in part
either directly or by operation of law or otherwise (except in the event of a
participant’s death, by will or the laws of descent and distribution),
including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner, and no such right or
interest of any participant in the Plan shall be subject to any obligation or
liability of such participant.




4

--------------------------------------------------------------------------------





                (d)  No shares of Common Stock shall be issued hereunder unless
counsel for the Company shall be satisfied that such issuance will be in
compliance with applicable federal, state, local and foreign securities,
securities exchange and other applicable laws and requirements.

                (e)  The expenses of the Plan shall be borne by the Company.

                (f)  The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or reserve or to make any
other segregation of assets to assure the issuance of shares hereunder.

                (g)  By accepting an Incentive Compensation Award hereunder,
each participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company or the Committee.

                (h)  The appropriate officers of the Company shall cause to be
filed any registration statement required by the Securities Act of 1933, as
amended, and any reports, returns or other information regarding any shares of
Company common stock issued pursuant hereto as may be required by Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or any other applicable statute, rule or regulation.

                (i)  The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Missouri.

                (j)  Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the singular
shall also include within its meaning the plural, where appropriate, and vice
versa.

                Section 8. Amendment.  The Plan may be amended at any time and
from time to time by resolution of the Board as the Board shall deem advisable;
provided, however, that no amendment shall become effective without stockholder
approval if such stockholder approval is required by law, rule or regulation. No
amendment of the Plan shall materially and adversely affect any right of any
participant with respect to any Incentive Compensation Awards previously made
without such participant’s written consent.

                Section 9. Termination.  The Board may terminate this Plan at
any time upon the adoption of a resolution of the Board terminating the Plan. No
termination of this Plan shall materially and/or adversely affect any of the
rights or obligations of any participant without his or her consent with respect
to any Incentive Compensation Awards previously made under the Plan.




5

--------------------------------------------------------------------------------